ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-167764 August 24, 2011 STATEMENT REGARDING THIS FREE WRITING PROSPECTUS The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this free writing prospectus relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649 or by email to prospectus@ms.com. This free writing prospectus does not contain all information that is required to be included in the prospectus and the prospectus supplement. IMPORTANT NOTICE RELATING TO AUTOMATICALLY GENERATED EMAIL DISCLAIMERS Any legends, disclaimers or other notices that may appear at the bottom of, or attached to, the email communication to which this material may have been attached are not applicable to these materials and should be disregarded.Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another email system. TRANSACTION OVERVIEW (Approximate) Morgan Stanley Capital I Inc. as Depositor Morgan Stanley Mortgage Capital Holdings LLC Bank of America, National Association as Sponsors and Mortgage Loan Sellers Commercial Mortgage Pass-Through Certificates Series 2011-C3 August 24, 2011 MORGAN STANLEY BofA MERRILL LYNCH Co-Lead Bookrunning Manager Co-Lead Bookrunning Manager This is not a research report and was not prepared by the research departments of Morgan Stanley or BofA Merrill Lynch.It was prepared by sales, trading, banking or other non-research personnel from Morgan Stanley and BofA Merrill Lynch.This material is not intended or written to be used, and it cannot be used by any taxpayer, for the purpose of avoiding penalties that may be imposed on the taxpayer under U.S. federal tax laws.Each taxpayer should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor.Please see additional important information and qualifications at the end of this material. Transaction Overview - MSC 2011-C3 IMPORTANT NOTICE REGARDING THE CONDITIONS FOR THIS OFFERING OF ASSET-BACKED SECURITIES The asset-backed securities referred to in these materials are being offered when, as and if issued.In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final offering document.As a result, you may commit to purchase securities that have characteristics that may change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in these materials.Our obligation to sell securities to you is conditioned on the securities and the underlying transaction having the characteristics described in these materials.If we determine that condition is not satisfied in any material respect, we will notify you, and neither the issuing entity nor the underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. IMPORTANT INFORMATION AND IRS CIRCULAR 230 NOTICE This material has been prepared for information purposes to support the promotion or marketing of the transaction or matters addressed herein.This is not a research report and was not prepared by the research departments of Morgan Stanley or BofA Merrill Lynch.It was prepared by sales, trading, banking or other non-research personnel of Morgan Stanley or BofA Merrill Lynch.This material is not intended or written to be used, and it cannot be used by any taxpayer, for the purpose of avoiding penalties that may be imposed on the taxpayer under U.S. federal tax laws.Each taxpayer should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor. Past performance is not necessarily a guide to future performance. Please see additional important information and qualifications at the end of this material. This is not a research report and was not prepared by the research departments of Morgan Stanley or BofA Merrill Lynch.Please see additional important information and qualifications at the end of this material. 2 Transaction Overview - MSC 2011-C3 3 Transaction Overview - MSC 2011-C3 This material was prepared by sales, trading, banking or other non-research personnel of one of the following: Morgan Stanley & Co. Incorporated, Morgan Stanley & Co. International Limited, Morgan Stanley Japan Limited and/or Morgan Stanley Dean Witter Asia Limited (together with their affiliates, hereinafter “Morgan Stanley”) or Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofA Merrill Lynch”, and collectively with Morgan Stanley, the “Co-Lead Managers”).This material was not produced by a Morgan Stanley or BofA Merrill Lynch research analyst, although it may refer to a Morgan Stanley or BofA Merrill Lynch research analyst or research report.Unless otherwise indicated, these views (if any) are the author’s and may differ from those of the fixed income or equity research departments of Morgan Stanley or BofA Merrill Lynch or others in those firms. This material may have been prepared by or in conjunction with the respective trading desks of the Co-Lead Managers that may deal as principal in or own or act as market maker or liquidity provider for the securities/instruments (or related derivatives) mentioned herein.The trading desk may have accumulated a position in the subject securities/instruments based on the information contained herein.Trading desk materials are not independent of the proprietary interests of Morgan Stanley or BofA Merrill Lynch, which may conflict with your interests. Each of the Co-Lead Managers may also perform or seek to perform investment banking services for the issuers of the securities and instruments mentioned herein. The information contained in this material is subject to change, completion or amendment from time to time, and the information in this material supersedes information in any other communication relating to the securities referred to in this material. This material is not a solicitation to participate in any trading strategy, and is not an offer to sell any security or instrument or a solicitation of an offer to buy or sell any security or instrument in any jurisdiction where an offer, solicitation or sale is not permitted. The securities/instruments discussed in this material may not be suitable for all investors.This material has been prepared and issued by the Co-Lead Managers for intended distribution to market professionals and institutional investor clients.Other recipients should seek independent investment advice prior to making any investment decision based on this material. This material does not provide individually tailored investment advice or offer tax, regulatory, accounting or legal advice. Prior to entering into any proposed transaction, recipients should determine, in consultation with their own investment, legal, tax, regulatory and accounting advisors, the economic risks and merits, as well as the legal, tax, regulatory and accounting characteristics and consequences, of the transaction.You should consider this material as only a single factor in making an investment decision. The value of and income from investments may vary because of changes in interest rates, foreign exchange rates, default rates, prepayment rates, securities/instruments prices, market indexes, operational or financial conditions of companies or other factors.There may be time limitations on the exercise of options or other rights in securities/instruments transactions.Past performance is not necessarily a guide to future performance. Estimates of future performance are based on assumptions that may not be realized.Actual events may differ from those assumed and changes to any assumptions may have a material impact on any projections or estimates.Other events not taken into account may occur and may significantly affect the projections or estimates.Certain assumptions may have been made for modeling purposes only to simplify the presentation and/or calculation of any projections or estimates, and the Co-Lead Managers do not represent that any such assumptions will reflect actual future events.Accordingly, there can be no assurance that estimated returns or projections will be realized or that actual returns or performance results will not materially differ from those estimated herein.Some of the information contained in this document may be aggregated data of transactions in securities or other financial instruments executed by Morgan Stanley or BofA Merrill Lynch that has been compiled so as not to identify the underlying transactions of any particular customer. Notwithstanding anything herein to the contrary, the Co-Lead Managers and each recipient hereof agree that they (and their employees, representatives, and other agents) may disclose to any and all persons, without limitation of any kind from the commencement of discussions, the U.S. federal and state income tax treatment and tax structure of the transaction and all materials of any kind (including opinions or other tax analyses) that are provided to it relating to the tax treatment and tax structure.For this purpose, "tax structure" is limited to facts relevant to the U.S. federal and state income tax treatment of the transaction and does not include information relating to the identity of the parties, their affiliates, agents or advisors In the UK, this communication is directed in the UK to those persons who are market counterparties or intermediate customers (as defined in the UK Financial Services Authority’s rules). In Japan, this communication is directed to the sophisticated institutional investors as defined under the Foreign Broker Dealer Law of Japan and the ordinances thereunder.The trademarks and service marks contained herein are the property of their respective owners. This material may not be sold or redistributed without the prior written consent of the Co-Lead Managers. © Morgan Stanley and BofA Merrill Lynch
